The opinion of the Court, was delivered by
Coulter, J.
On the 4th January, 1847, Connell Boyle and John Boyle executed and delivered to Grant, the plaintiff below, three promissory notes, each for a sum under $100; and on 18th April, 1849, the same persons executed and delivered three other promissory notes to the same Grant, each for a sum under $100. *164Subsequently the notes, being unpaid, were given to a justice of the peace for collection, who brought a suit on each note, and rendered judgments accordingly. Prom these judgments, Boyle appealed to the Common Pleas, where, on trial, the Court consolidated the notes, and rendered judgment for the whole amount in one of the suits, and this writ of error is to that judgment. The error assigned is that the justice had no jurisdiction. But that is a mistake: he had jurisdiction. The case of The Towanda Bank v. Ballard, 7 W. & Ser. 434, was one sui generis. The suits there were instituted evidently for the purpose of oppression. But bank notes are issued for the purpose of circulation, and in sums of five dollars for the purpose of convenience. No bank ever issued notes under even an implied assent that it might be sued by an individual who had a thousand dollars of its money in two hundred suits before a justice of the peace. That would be splitting up a claim which was in fact an unit, and would be like instituting an action on every item in a book of accounts. But here is a contract of the parties themselves, entered into at different times, making these demands separate and distinct, separately evidenced and separately suable. There might be, and no doubt was, good reason for this agreement. People would much rather collect a debt in their own neighborhood, before a justice in whom they had confidence, than go to Court for that purpose. The expense and cost is less, and the trouble less; and in court he must pay five per cent, off his demand; before a justice nothing. Doubtless it was with a view to these circumstances, that one party gave and the other party took the notes in this way. We see no objection to it either in reason or in law. It is the contract of the parties, having no other ostensible or discoverable object than that of giving jurisdiction to a justice, or enabling the payee to assign separately.
From the long delay before suit brought, the plaintiff below seems to have been an indulgent rather than an oppressive creditor. The Court did right in consolidating the judgments into one, after the suits were carried there by appeal. It hurt nobody, and saved the defendant costs.
Judgment affirmed.